Title: Circular to New England States, 24 March 1779
From: Washington, George
To: New England States


Sir
Head Quarters Middle Brook March 24th 1779
The present situation of the Enemy—and the appearances that hostilities are still to continue, make it necessary that we should know our Resources with tolerable certainty—and the aid that may be reasonably expected from the Militia, in case it shall be requisite. To this end, I must take the liberty of soliciting the good offices of your Honorable Board, and to request that they will inform me, by the first safe occasion that shall present itself, what force of well armed Militia, rank & file, may, in their judgement, be drawn from the Massachussets State by the first of June for three or four Months, if the measure should be found expedient—and what part of ’em, on account of their contiguity, might be more easily assembled at Co-os by that period, to act for the same term and in such service as circumstances may point out. Your Honorable Board will readily perceive the necessity there is for my obtaining good information in this respect, in order to determine on some System of conduct & such as there will be a prospect of supporting, when adopted. I have the Honor to be with great respect & esteem Yr Most Obedt Hble servant
Go: Washington
